Filed 4/16/14 P. v. Suzuki CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064401

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN273301)

TOSHIO SUZUKI,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Daniel B.

Goldstein, Judge. Affirmed.



         Dawn S. Mortazavi, under appointment by the Court of Appeal; Toshio Suzuki, in

pro. per., for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Toshio Suzuki appeals from a judgment following a guilty verdict in a bench trial

on charges of misdemeanor assault (Pen. Code, § 245, subd. (a)(1)),1 resisting an



1        Unless otherwise indicated all further statutory references are to the Penal Code.
executive officer (§ 69), disobeying a court order (§ 166, subd. (a)(4)), and attempting to

harm or interfere with a police animal (§ 664).

       Appointed appellate counsel filed a brief presenting no argument for reversal, but

inviting this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal.3d 436 (Wende). We invited Suzuki to file a supplemental brief. Suzuki

responded with several documents, some of which were not pertinent to this appeal and

which we determined were inappropriate for filing, but some of which we have deemed

to constitute Suzuki's supplemental appellate briefing. After having independently

reviewed the entire record for error as required by Anders v. California (1967) 386 U.S.

738 (Anders) and Wende, we affirm.

                                             I

                  FACTUAL AND PROCEDURAL BACKGROUND

       Suzuki was renting an apartment for which he had failed to pay rent, causing his

landlord to obtain an eviction order. When deputy sheriffs arrived to force Suzuki's

eviction on February 18, 2010, Suzuki refused to open the door. The deputies therefore

gained entrance to the apartment by breaking a glass patio door. When deputies came

toward Suzuki inside the apartment, Suzuki swung at them with a three-foot-long metal

rod. A deputy told Suzuki to drop the rod or he would send in his police dog, but Suzuki

continued swinging and struck some furniture while trying to hit the police dog. One of

the deputies fired a beanbag rifle at Suzuki; another deputy deployed his taser on Suzuki;

and the police dog was deployed to bite Suzuki's leg. The deputies then struggled with

Suzuki and got him under control.

                                             2
       Suzuki was charged with two counts of assault with a deadly weapon or force

likely to cause great bodily injury (§ 245, subd. (a)(1)); one count of resisting an

executive officer (§ 69); one count of disobeying a court order (§ 166, subd. (a)(4)); and

one count of attempting to harm or interfere with a police animal (§ 664). The assault

counts were reduced to misdemeanors on the People's motion.

       Suzuki was found to be mentally incompetent to stand trial in April 2010 and was

committed to a psychiatric hospital.

       The trial court found Suzuki mentally competent to stand trial in December 2011

and August 2012, and held a bench trial in October 2012. The trial court found Suzuki

guilty on all counts and placed Suzuki on three years' formal probation.

       Suzuki filed a notice of appeal.

                                              II

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified as a possible but not arguable

issue: whether there was sufficient evidence presented to uphold the conviction.

       After we received counsel's brief, we afforded Suzuki an opportunity to file a

supplemental brief. Suzuki responded with a large volume of documents, many of which




                                              3
contain arguments unrelated to his conviction,2 but some of which we have deemed to

constitute Suzuki's supplemental briefing for this appeal. Although Suzuki's

supplemental briefing on the issues concerning his conviction is difficult to follow and

unsupported by any legal authority or citation to the record, he repeatedly raises the

following issues: (1) the trial court judges, the district attorney and the public defenders

were not properly appointed ; (2) his eviction was "against the past Court judgments";

and (3) certain documents related to his case lack signatures. We have reviewed the

record and have found no support or merit to Suzuki's supplemental arguments as a basis

for reversing his conviction.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel and Suzuki, has disclosed

no reasonably arguable appellate issue. Suzuki has been adequately represented by

counsel on this appeal.




2      In Suzuki's arguments unrelated to his conviction that appear in the documents we
have accepted for filing, some of Suzuki's main subjects are the purported inadequacy of
the mental health treatment he is currently receiving, and his beliefs about the influence
of electromagnetic transmissions. This appeal is not a proper forum to raise those issues
as they are not within the scope of the trial court's judgment of conviction, and we
accordingly do not consider them here.
                                              4
                                  DISPOSITION

      The judgment is affirmed.



                                                IRION, J.

WE CONCUR:



HALLER, Acting P. J.



AARON, J.




                                       5